Citation Nr: 9918026
Decision Date: 06/30/99	Archive Date: 09/09/99

DOCKET NO. 95-22 895               DATE JUN  30, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to an increased (compensable) evaluation for right
ear high frequency hearing loss.

3. Entitlement to an increased (compensable) evaluation for
residuals of a dislocated right shoulder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD K. Ehrman, Counsel 

INTRODUCTION

The veteran had active duty from February 1969 to September 1970,
which included a tour of duty in the Republic of Vietnam from
August 1969 to September 1970.

This matter comes before the Board of Veterans'Appeals (Board) on
appeal from an April 1995 rating decision of the RO, which denied
service connection for PTSD, as well as claims for compensable
evaluations for both service-connected right shoulder and service-
connected right ear hearing loss.

FINDINGS OF FACT

1. All relevant, available evidence necessary for an equitable
disposition of the issues on appeal has been obtained.

2. There is no competent medical evidence of a diagnosis of PTSD,
including on recent VA PTSD examinations.

3. Service-connected right ear hearing loss is manifested by an
average pure tone threshold of no greater than 30 decibels, and
speech discrimination ability of no less than 80 percent,
warranting a numeric designation of not more than level III.

4. Service-connected right shoulder disability is manifested by not
more than slight limitation of motion of the right shoulder, and
possible further limited motion and pain on occasional exacerbation
(especially during cold weather); there is no evidence of weakness,
muscle atrophy, or X-ray evidence of dislocation.

2 -

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for PTSD is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a compensable evaluation for hearing loss of
the right ear are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321, 4.85,4.87, Diagnostic Code 6100 (1998).

3. Resolving all reasonable doubt in the veteran's favor, the
criteria for a 10 percent disability evaluation for residuals of a
right shoulder dislocation are met. 3 8 U.S.C.A.  I 1 55, 5107
(West 1991); 38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71
a, Diagnostic Codes 5201-5203 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Increased Ratings

The Board finds that the veteran's claims for compensable
evaluations for hearing loss of the right ear and for right
shoulder disorder are well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, the Board finds that the veteran has
presented claims that are not implausible, inasmuch as a mere
allegation that a service-connected disability has increased in
severity is sufficient to establish an increased rating claim as
well grounded. See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994);
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).

The Board also is satisfied that all relevant facts have been
properly developed by the VA, and that no further duty to assist is
indicated or mandated within the meaning of 38 U.S.C.A. 5107(b).
The veteran has undergone VA evaluation/examination for each of the
disabilities under consideration, and has had full opportunity to
present evidence and argument in support of his claims. The
evidence of record shows that the veteran has been considered
disabled for purposes of the Social Security Administration (SSA)
since May 1996 (based on a

3 -

finding of brain tumor). The medical records underlying that
decision are not of record. However, as none of the disabilities
currently under consideration are mentioned in that decision, the
Board finds that the absence of such records is not prejudicial to
the veteran.

Disability evaluations are determined by comparing a veteran's
present symptomatology with the criteria set forth in VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part
4 (1998). Separate diagnostic codes identify the various
disabilities. When a question arises as to which of two ratings
apply under a particular diagnostic code, the higher evaluation is
assigned if the disability more closely approximates the criteria
for the higher rating; otherwise, the lower rating will be
assigned. See 38 C.F.R. 4.3 (1998). After careful consideration of
the evidence, any reasonable doubt remaining is resolved in favor
of the veteran. 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability evaluations, as are all potentially
applicable diagnostic codes, whether raised by the veteran or not.
See 38 C.F.R. 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589,
592 (1991). However, the current level of disability is of primary
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Right Ear Hearing Loss

In December 1984, based on the service medical records that
suggested some right ear hearing loss both on examination at
discharge from service and on then current post-service VA
audiometry testing, the Board awarded service connection for right
ear hearing loss. In February 1985, the RO assigned a
noncompensable evaluation for service-connected right ear hearing
loss under the provisions of 38 C.F.R. 4.87, Diagnostic Code 6100.
That evaluation currently is in effect.

Evaluations of unilateral defective hearing range from
noncompensable to 10 percent based on organic impairment of hearing
acuity as measured by the results of controlled speech
discrimination tests together with average hearing threshold level
as measured by pure tone audiometry tests in the frequencies 1000,

4 -

2000, 3000, and 4000 cycles per second. To evaluate the degree of
disability from defective hearing, the rating schedule establishes
eleven auditory acuity levels, designated from level I for
essentially normal acuity, through level XI for profound deafness.
38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 (1998).

In situations, such as here, where service connection has been
granted only for defective hearing involving one ear, and the
appellant does not have total deafness in both ears, the hearing
acuity of the nonservice-connected ear is considered to be normal.
38 C.F.R. 3.383, 4.14 (1998). Thus, a maximum 10 percent evaluation
is assignable, and this 10 percent evaluation is assigned only
where hearing in the service-connected ear is at level X or XI. 38
C.F.R. 4.85 and 4.87, and Table VII, Diagnostic Codes 6100 to 6101
(1998).

An October 1994 uninterpreted private audiogram is of record.
However, this evidence provides little useful information in that
the Board is unable to determine the level of hearing acuity for VA
purposes (I through XI) from this report's uninterpreted data.

On VA authorized audiological evaluation in April 1995, pure tone
thresholds, in decibels, were as follows:

HERTZ 
          500      1000     2000      3000      4000 
RIGHT      N/A      20       25          20      55 

An average pure tone threshold for the right ear was 30 decibels
(12 decibels for the left ear). Speech audiometry revealed speech
recognition ability of 80 percent correct in the service-connected
right ear (96 percent correct in the non-service- connected left
ear). The examiner noted that the veteran displayed significant
difficulty with speech discrimination in the right ear, which was
not expected, however, for the pure tone responses noted on
examination. Also, it was noted that as the intensity of the speech
testing increased, the veteran's discrimination ability responses
decreased. The diagnosis was moderate, sensorineural hearing

5 -

impairment at 4000 thousand to 8000 thousand Hz in the right ear,
and essentially normal hearing acuity in the left ear. Speech
discrimination ability was good in the left ear and slightly
reduced in the right ear, with overall test reliability considered
good. The veteran was not considered to be a good candidate for
amplification, although speech reading techniques were discussed
and recommended.

VA outpatient treatment records include an August 1995 audiological
evaluation report that is incomplete for lack of notation of the
thresholds for the 3000 Hz level. Notation was made that the right
ear thresholds did not warrant a compensable evaluation.

On VA authorized audiological evaluation in August 1997, pure tone
thresholds, in decibels, were as follows:

HERTZ 
          500      1000      2000     3000      4000 
RIGHT      N/A       10      10         20       50 

An average pure tone threshold for the right ear was 22 decibels
(10 decibels in the left ear). The associated speech audiometry
testing revealed speech recognition ability of 84 percent correct
in the right ear (100 percent correct in the left ear). The veteran
reported that he has a hearing aid for the right ear, but that he
had not worn it for the present examination. He also gave a history
of significant post-service noise exposure in his past occupations.
The examiner noted essentially normal hearing acuity in the left
ear, and a moderate loss at 4000 Hz and 8000 Hz in the right ear.
The diagnosis was high frequency sensorineural hearing loss in the
right ear, "which should present minimal difficulty hearing
conversational speech."

After a review of the above detailed probative evidence of record,
the Board finds that the veteran's hearing loss of the right ear
does not warrant a compensable evaluation. Significantly, the most
recent clinical evidence, the 1997 audiological

-6-

evaluation report, reveals an average pure tone threshold for the
service-connected right ear of 22 decibels, and a speech
discrimination score of 84 percent. These findings correspond to
level II hearing acuity for VA purposes, pursuant to Table VI. Even
considering the results of 1995 audiological evaluation, which
indicated greater loss of right ear hearing acuity, the average
pure tone threshold was 30 decibels, and the speech discrimination
score was 80 percent. In either instance, hearing acuity in the
nonservice-connected left ear, regarded as normal, would correspond
to a level I designation per Table VI. Comparing the veteran's
service- connected right ear level II or level III hearing
impairment against the "better" nonservice-connected left ear
pursuant to Table VII of that same regulatory section, reveals that
a noncompensable evaluation, under Diagnostic Code 6100, continues
to be appropriate for the veteran's level of hearing loss in his
service-connected right ear. 38 C.F.R. 4.85 and 4.87.

B. Right Shoulder Disorder

Service connection for residuals of a dislocated right shoulder was
established by RO rating decision of July 1983, based on the
veteran reported history on VA examination of a prior injury.
Although the RO found that the veteran's service medical records
had been negative for any such injury, the Board's immediate review
of the service medical records show a right shoulder dislocation
injury m February 1970. X-rays taken at that time were negative for
any fracture or bony abnormality, however, as was the separation
examination. The RO assigned a noncompensable evaluation, which has
been in effect since October 1982.

The veteran's service-connected right shoulder disability is rated
under Diagnostic Code 5203, for impairment of the clavicle or
scapula. Under Diagnostic Code 5203, a 10 percent evaluation is
assigned for malunion of the clavicle or scapula, or for nonunion
of the clavicle or scapula, without loose movement (minor or major
extremity), and a 20 percent evaluation is assigned for dislocation
of the clavicle or scapula, or nonunion of the clavicle or scapula,
with loose movement.

Alternatively, the veteran's disability may be evaluated under
Diagnostic Code 5201, limitation of motion of the arm, at the
shoulder joint, is rated as 20 percent

7 - 

disabling if the motion of the arm is limited to the shoulder
level. If such limitation is midway between the side and the
shoulder level, a 20 percent evaluation is warranted for a minor
extremity, and a 30 percent evaluation is assigned for the major
extremity. Limitation of the arm to 25 degrees from the side
warrants a 30 percent evaluation, if a minor extremity, and 40
percent for a major extremity.

VA joints examination reports of April 1995 and September 1997, and
a VA out- patient treatment report of November 1997, show minimal
right shoulder limitation of motion and functional impairment, with
no evidence of any current right shoulder dislocation or X-ray
evidence of other pathology. In April 1995, the veteran was able to
remove his shirt and shorts without apparent distress. The examiner
noted "suspicious" painful limitation of range of motion of the
right shoulder in just about every direction, but with no muscle
atrophy. Resistant motions of the shoulder were within normal
limits, and the function of the right upper extremity seemed to be
preserved, with no interference with writing, or driving a car.
Range of motion testing revealed limitation of forward flexion and
abduction to 140 degrees, internal rotation limited to 60 degrees,
and external rotation limited to 80 degrees. The diagnosis was
history of dislocation of the right shoulder, with subsequent
chronic relapsing pain and decreased range of motion, but with "no
significant functional impairment."

VA and private treatment records dated from 1994 to 1998 are silent
for pertinent treatment.

On VA joints examination in November 1997, the veteran complained
of occasional soreness and stiffness in the right shoulder with
cold, damp weather, with weakness and lack of endurance, as well as
pain and inability to left anything heavy. When the pain is severe,
the veteran medicates with extra-strength Tylenol, apparently with
some relief. The veteran indicated, however, that his shoulder
feels "okay" during nice weather. On examination of the right
shoulder, the examiner noted no swelling, no deformity, no muscle
atrophy, and no instability. More significantly, there was full
range of motion of the right shoulder. The diagnosis was internal
derangement of the right shoulder. X-ray

8 -

studies of the right shoulder revealed no evidence of any fracture
or dislocations of any other bone or joint abnormalities or
pathology. The radiologic impression was that the right shoulder
was normal.

Thus, the pertinent medical evidence in this case reveals minimal
objective clinical findings. Not more than slight overall
limitation of motion of the right shoulder is' shown; in this
regard, the Board notes that while full range of motion was shown
in November 1997, three months earlier, in September 1997, range of
motion was slight (forward flexion and abduction to 140 degrees,
whereas "standard" range of shoulder motion is to 180 degrees on
flexion and abduction, see 38 C.F.R. 4.71, Plate I ). While the
veteran has indicated that he experiences further limited motion
and pain on occasional exacerbation (especially during cold
weather), significantly, there is no evidence of weakness, muscle
atrophy, or X-ray evidence of dislocation or other abnormality.

Considering the objective clinical findings in light of the
relevant rating criteria leads to a conclusion that no more than a
noncompensable evaluation is warranted under either Diagnostic Code
5201 or 5203. The Board notes, however, that if a disability at
issue is of musculoskeletal in nature or origin, then VA may, in
addition to applying the regular schedular criteria, consider
granting a higher rating for functional impairment caused by pain,
limited or excess movement, weakness, excess fatigability, or
incoordination-assuming these factors are not already contemplated
by the governing rating criteria. See 3 8 C.F.R.  4.40, 4.45, 4.59;
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted above, the clinical findings in this case are minimal.
However, considering the likelihood that the veteran experiences
additional functional loss beyond that which is objectively shown
during occasional flare-ups, and resolving all reasonable doubt in
the veteran's favor, the Board finds that a 10 percent evaluation
under Diagnostic Code 5203 (for disability comparable to malunion
of the clavicle or scapula) is warranted. Significantly, however,
the veteran is not shown to experience such constant and/or
debilitating pain as to result in right shoulder motion limited to
at least shoulder level, and there is no showing of disability
comparable to at least nonunion or dislocation of the clavicle or
scapula;

9 -

on the contrary, the veteran has indicated merely that he takes
extra-strength Tylenol on occasional exacerbation or during cold
weather. Hence, an evaluation of 20 percent or greater under
Diagnostic Code 5201 or 5203 (or any other potentially applicable
diagnostic code), for functional loss due to pain, is not
warranted.

C. Conclusion

The above determinations are based on consideration of pertinent
provisions of the VA's rating schedule. Additionally, the Board
finds the evidence of record does not present such an exceptional
or unusual disability picture (with respect to either disability)
so as to render impractical the application of the regular rating
schedule standards and to warrant assignment of an increased
evaluation on an extra- schedular basis. See 38 C.F.R. 3.321(b)(1)
(1998).

Because the evaluation of hearing loss is mechanical, it is
questionable whether consideration of other factors in evaluating
such a disability is appropriate. Even if so, however there simply
is no showing that either the veteran's hearing loss or right
shoulder disability resulted in marked interference with his
employment or necessitated frequent periods of hospitalization, or
that the disability others renders impractical the application of
the regular schedular standards, in the absence of evidence of such
factors, the Board finds that criteria for submission for
assignment of an extra-schedular rating pursuant to 38 C.F.R.
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v
Brown, 8 Vet. App. 218, 227 (1995).

10-

II. Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by a veteran's active
service. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998).

A presumption of service connection (for compensation purposes)
arises where a veteran who served for 90 days or more during a
period of war (or during peacetime after December 31, 1946)
develops a chronic disorder, such as a psychosis, to a degree of 10
percent or more within one year from separation from such service,
even though there is no evidence of such disease during the period
of service. 38 U.S.C.A. 1101, 1112 (West 1991 & Supp. 1998); 38
C.F.R. 3.307, 3.309 (1998).

The initial question that must be answered with respect to any
claim for benefits is whether the veteran has presented a well-
grounded claim. In this regard, the veteran has the "burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded;" that is, the
claim must be plausible and capable of substantiation. See 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In the absence of evidence of a well-grounded claim, there is no
duty to assist the claimant in developing the facts pertinent to
the claim, and the claim must fail. Slater v. Brown, 9 Vet. App.
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993).

A well-grounded claim for service connection requires competent
evidence of- (1) a current disability (generally, a medical
diagnosis); (2) an in-service injury or disease (lay or medical
evidence, as appropriate); and (3) a nexus between the current
disability and the in-service injury or disease (generally, medical
evidence or opinion). Epps v. Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Where, as
here, the determinative issue involves medical diagnosis and
etiology, competent medical evidence to the effect

- 11 -

that the claim is plausible is required. Id. The nexus requirement
may be satisfied by evidence that a chronic disease subject to
presumptive service connection manifested itself to a compensable
degree within the prescribed period. See Traut v. Brown, 6 Vet.
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the court's
case law, lay observation is competent. If the chronicity provision
is not applicable, a claim may still be well grounded or reopened
on the basis of 38 C.F.R. 3.303(b) if the condition is observed
during service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology. Savage v.
Gober, 10 Vet. App. 488, 498 (1997).

The service medical records show a normal psychiatric evaluation on
pre- induction examination in December 1968. However, at that time,
the veteran gave a history of nervous trouble prior to entry into
service. No abnormalities or diagnoses were found or made on
examination, as noted above. The veteran was seen for complaints of
morning headaches and a burning stomach in September 1969. The
impression was history of anxiety with gastritis versus "acid
peptic problems (doubt)." Additional treatment is not shown. On
separation examination in September 1970 no abnormalities were
found on examination, including no psychiatric disorders. The
veteran's discharge was affective in September 1970.

The post-service evidence of record includes both private and VA
psychiatric records for treatment of the veteran. No diagnosis of
PTSD is demonstrated. VA treatment records from various VA medical
facilities in the Pittsburgh, Pennsylvania area, dated from 1983 to
1998, show no treatment for or diagnosis of PTSD. VA psychiatric
examination report of March 1983 shows no definite psychiatric
diagnosis, possible depression. On VA PTSD examination in April

- 12 -

1995, the veteran was found not to meet the criteria for PTSD, and
diagnoses of generalized anxiety disorder and personality disorder,
mixed type were made. No psychiatric diagnosis was made on VA
general medical examination in January 1997, and on VA out-patient
treatment in October 1997 somatic and personality disorders were to
be ruled out. Finally, on VA PTSD examination in September 1997,
the veteran was diagnosed with generalized anxiety disorder, and
mixed personality disorder, with passive, aggressive and dependent
traits. A diagnosis of PTSD was thought not to be substantiated
after administration of Trauma Symptom Inventory and Minnesota
Multiphasic Personality Inventory (MMPI) testing. On most recent VA
examination, the veteran was noted to have denied any symptoms
reflecting anxious arousal, depression, angry irritability,
intrusive thoughts, defensive avoidance, and dissociation, to the
extent necessary to substantiate a diagnosis of PTSD.

The private treatment records similarly show no diagnosis of PTSD.
An August 1994 treatment summary of B.S. Panek, M.D., identified by
the veteran to be his family physician at his August 1995 personal
hearing, shows treatment for an anxiety disorder.

The veteran denied symptoms necessary for a diagnosis on most
recent VA PTSD examination in September 1997. At his personal
hearing in August 1995, the veteran asserted that his family
physician, Dr. B.S. Panek, prescribes medication for the veteran's
stress, which the veteran associates with PTSD. However, Dr.
Panek's August 1994 private medical statement indicates that the
veteran is under treatment for an anxiety disorder. At his personal
hearing in August 1995, the veteran denied receiving any treatment
for PTSD at any VA medical center. As such, while he contends that
he may have PTSD related stress, he points to no supportive medical
evidence of any such association. Indeed, the VA and private
psychiatric evidence of record shows-no past or present diagnosis
of PTSD.

In the absence of evidence of a current disability, there can be no
valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)
and Rabideau v. Derwinski, 2 Vet. App. 1419-144 (1992). As noted
above, the initial burden of submitting a well-grounded claim rests
with the veteran. Murphy, 1 Vet. App. at 81. However,

13 -

the veteran cannot meet his initial burden of submitting a well-
grounded claim by relying on his own assertions and opinions
regarding an opinion on a medical issues. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993). As a layperson without the appropriate
medical training and expertise, he is not, competent to render an
opinion on a medical matter, such as a diagnosis. See also Espiritu
v. Derwinski, 2 Vet. App. 492, 494 (1992). Accordingly, without
competent (i.e., medical) evidence of a current diagnosis of PTSD
(and of a nexus between PTSD and service), his assertions, alone,
are not sufficient to establish his claim as well grounded. Id.;
Savage, 10 Vet. App. at 498.

In view of the foregoing, the Board must conclude that the veteran
has not met his burden of presenting a plausible claim for service
connection for PTSD. As such, the VA is under no duty to assist the
veteran in developing the facts pertinent to the claim. See Epps,
126 F.3d at 1468. Furthermore, the Board is aware of no
circumstances in this matter that would put the VA on notice that
any additional relevant evidence may exist which, if obtained,
would well ground the appellant's claim of entitlement to service
connection. See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir.
1997). The veteran has denied any VA treatment for PTSD, and the
evidence of record, including the February 1997 SSA determination
letter, with attachment, make no reference to records, which, if
obtained, would present a well-grounded claim for service-
connection for PTSD.

Finally, although the RO did not specifically deny the claim as not
well grounded, the Court has held that "when a RO does not
specifically address the question whether a claim is well grounded,
but rather, as here, proceeds to adjudication on the merits, there
is no prejudice to the veteran solely from the omission of the
well-grounded analysis." See Meyer v. Brown, 9 Vet. App. 425, 432
(1996). The Board also notes that the RO notified the veteran of
the legal requirement to submit a well-grounded claim and of the
need to submit evidence showing the current disability and that it
is possibly related to service, in the June 1995 Statement of the
Case (SOC), the October 1995 hearing officer's decision, and the
Supplemental Statement of the Cases (SSOCS) dated in November 1995,
April 1998, and September 1998. Thus, the duty to inform the
veteran of the evidence

14 - 

necessary to complete his application for service connection has
been met. See 38 U.S.C.A. 5103(a) (1991); Robinette v. Brown, 8
Vet. App. 69,77-78 (1995).

ORDER

A compensable disability evaluation for service-connected right ear
hearing loss disability is denied.

An increased evaluation, to 10 percent, for residuals of a
dislocated right shoulder disorder is granted, subject to the laws
and regulations governing the payment of monetary benefits.

In the absence of evidence of a well-grounded claim, service
connection for PTSD is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

15 -

